Citation Nr: 1707025	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a lower back condition.

2. Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.

3. Entitlement to service connection for a disability manifested by obesity.

4. Entitlement to service connection for a bilateral foot disability, to include pes planus and plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1993 to February 1999.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2016, a Board Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence she submitted at the hearing, specifically private treatment records.  Following the hearing, the record was held open for 30 days for the submission of additional evidence.  Additional evidence was received in November 2016 with another waiver of RO review.

The issues of entitlement to service connection for a lower back condition and a sleep disorder are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. During his July 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated she was withdrawing her appeal for entitlement to service connection for a disability manifested by obesity.

2. It is reasonably shown that the Veteran has a bilateral foot disability that had its onset in service and has persisted since.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant for entitlement to service connection for a disability manifested by obesity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. Service connection for a bilateral foot disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein regarding the issue addressed on the merits, no further discussion of the VCAA is required with respect to this claim for service connection for a bilateral foot disability.


Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal for entitlement to service connection for a disability manifested by obesity, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for a disability manifested by obesity and it is dismissed.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends she has a bilateral foot disability that manifested in service.  A review of her service treatment records include numerous notations for treatment for foot pain, including an August 1997 profile for plantar fasciitis.

The Veteran testified during her hearing that she has had continuous foot problems since service.  Post-service medical records beginning in May 2001 indicate complaints of foot pain.  Recent VA treatment records show diagnoses of plantar fascial fibromatosis, bilateral plantar fasciitis, and bilateral pes plano valgus.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a bilateral foot disability.  In summary, the Veteran currently has a bilateral foot disability.  Her service records also reflect numerous complaints of foot problems.  As to the remaining element, the Veteran testified to continuous symptoms since service, which her medical records support.  As such, the Board grants the benefits sought.



ORDER

The appeal for entitlement to service connection for a disability manifested by obesity is dismissed.

Service connection for a bilateral foot disability is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

During her hearing, the Veteran testified that her sleep problems began in service while doing shift work, and that her lower back condition may be related to her bilateral foot disability.  The Veteran has not been afforded VA examinations for these claims.  As the Veteran is competent to report sleep symptoms and back pain, and there is complaint of decreased sleep and insomnia in her service treatment records, the Board finds that VA examinations are necessary to assist her with her claims.  See 38 C.F.R. § 3.159(c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As secondary service connection has been raised, a VCAA notification letter regarding this basis of service connection should be issued.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the lower back condition and sleep disorder on appeal; this specifically includes treatment records from the Martinsburg VA Medical Center from October 2016 to the present.

2. Provide VCAA notice regarding secondary service connection.

3. After completing directive (1), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent and etiology of the Veteran's current sleep condition.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep condition, to include her diagnosed sleep apnea, is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding her in-service symptoms and her shift work.

Detailed reasons for all opinions should be provided.

4. After completing directives (1)-(2), the AOJ should request an opinion with examination from an appropriate VA medical professional to determine the nature and likely etiology of the Veteran's claimed lower back condition.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a diagnosed lower back disability related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a diagnosed lower back disability that is proximately due to her service-connected bilateral foot disability?  It is requested that the rationale for this opinion include some discussion of the articles the Veteran submitted in November 2016 relating back pain and foot problems.

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a diagnosed lower back disability that has been aggravated by her service-connected bilateral foot disability?  It is requested that the rationale for this opinion include some discussion of the articles the Veteran submitted in November 2016 relating back pain and foot problems.

Detailed reasons for all opinions should be provided.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims for service connection for a lower back condition and a sleep disorder, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


